Blanchard, J.
Plaintiff is in possession of certain premises as lessee, and seeks to restrain defendant, its landlord, from cutting off its supply of power. The lease provides that defendant shall *234supply plaintiff with power sufficient to run certain machines which are necessary to the conduct of plaintiff’s business. Defendant claims that plaintiff uses power in excess of that to which it is entitled, but, if such be the case, defendant has other remedies than the drastic one of discontinuing its supply altogether. As long as the plaintiff is in lawful possession of the demised premises the defendant must perform all the terms and conditions of the lease under which the plaintiff is in possession of them. But defendant further claims that the rent remains unpaid by plaintiff, to which, however, plaintiff replies that it has reason not to pay it. Defendant has chosen the Municipal Court as the arbiter of those issues. On the termination of those proceedings the defendant may apply to this court for a modification of the injunction order, if he so desires, but until that time I think the injunction should continue. An order may be entered continuing the injunction as herein indicated, and to that extent the motion is granted, with ten dollars costs to abide the event. ' " x
Ordered accordingly.